Citation Nr: 1648064	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  09-36 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan
 

THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to a disability rating in excess of 10 percent for right shoulder rotator cuff tendonitis prior to September 30, 2010.

3.  Entitlement to a disability rating in excess of 10 percent for right shoulder rotator cuff tendonitis since September 30, 2010.

4.  Entitlement to a disability rating in excess of 20 percent for left shoulder rotator cuff tendonitis prior to September 30, 2010.

5.  Entitlement to a disability rating in excess of 20 percent for left shoulder rotator cuff tendonitis since September 30, 2010.

6.  Entitlement to a disability rating in excess of 10 percent for right knee traumatic arthritis.

7.  Entitlement to a disability rating in excess of 10 percent for left knee traumatic arthritis.

8.  Entitlement to a disability rating in excess of 20 percent for cervical spine degenerative disc disease prior to August 22, 2011.

9.  Entitlement to a disability rating in excess of 20 percent for cervical spine degenerative disc disease since August 22, 2011.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability prior to June 1, 2010.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability since June 1, 2010.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to February 2000.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board previously remanded the issues of entitlement to service connection for panniculitis and a compensable disability rating for left knee retropatellar pain syndrome in December 2009, September 2010, and June 2014.

The Veteran testified before a different Veterans Law Judge during a May 2011 hearing.  A transcript of that hearing is associated with the claims file.  The Veteran was sent a letter in June 2016 informing her that the Veterans Law Judge who presided over her hearing was no longer able to participate in a decision on her appeals.  The Veteran responded to the letter, indicating that she did not desire another hearing; instead, she requested that the Board make a determination based on the evidence of record.

The issues of entitlement to higher disability ratings for right and left shoulder rotator cuff tendinitis since September 30, 2010, higher disability ratings for right and left knee traumatic arthritis, a higher disability rating for cervical spine degenerative disc disease since August 22, 2011, and entitlement to a total disability rating based on individual unemployability due to service-connected disability since June 1, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine degenerative disc disease and ligamentum flavum hypertrophy were incurred inservice.

2.  Prior to September 30, 2010, the Veteran's right shoulder rotator cuff tendinitis was manifested by 180 degrees of abduction with complaints of painful motion; 180 degrees of forward flexion; 75 degrees of external rotation; 80 degrees of internal rotation; no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use; normal physical examinations; and normal X-ray imaging.  

3.  Prior to September 30, 2010, the Veteran's left shoulder rotator cuff tendinitis was manifested by 180 degrees of abduction with complaints of painful motion; 180 degrees of forward flexion; 75 degrees of external rotation; 80 degrees of internal rotation; no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use; normal physical examinations; and normal X-ray imaging.  

4.  Prior to August 22, 2011, the Veteran's cervical spine degenerative disc disease was manifested by painful movement, with forward flexion limited to at worst 25 degrees; extension limited at worst to 30 degrees; left lateral flexion limited to at worst 20 degrees; right lateral flexion limited at worst to 25 degrees; left lateral rotation limited at worst to 50 degrees; and right lateral rotation limited at worst to 55 degrees; and a combined range of motion of at worst 220 degrees.

5.  Since August 22, 2011, the Veteran's cervical spine degenerative disc disease has been manifested by painful movement and status post cervical fusion surgery at C4-5, C5-6, and C6-7, that more closely approximates favorable ankylosis of the entire cervical spine.  

6.  The Veteran was able to maintain substantially gainful employment as an elementary school bilingual tutor prior to June 1, 2010.

CONCLUSIONS OF LAW

1.  Lumbar spine degenerative disc disease and ligamentum flavum hypertrophy were incurred inservice.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C .F.R. §§ 3.102, 3.303 (2015).

2.  Prior to September 30, 2010, the criteria for a disability rating in excess of 10 percent for right shoulder rotator cuff tendinitis were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5201 (2015).

3.  Prior to September 30, 2010, the criteria for a disability rating in excess of 20 percent for left shoulder rotator cuff tendinitis were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2015).

4.  Prior to August 22, 2011, the criteria for a disability rating in excess of 20 percent for cervical spine degenerative disc disease were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

5.  Since August 22, 2011, the criteria for a disability rating of 30 percent, but no higher, for cervical spine degenerative disc disease, status post-surgical fusion oat C4-5, C5-6, C6-7, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2015).

6.  Prior to June 1, 2010, the criteria for entitlement to a total disability rating due to individual unemployability based on service-connected disability were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

The Veteran contends that her lumbar spine degenerative disc disease began during her active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Veteran has been diagnosed with lumbar spine degenerative disc disease and ligamentum flavum hypertrophy.  

Service treatment records confirm that she injured her spine after lifting a speaker in January 1988 and was put on bedrest for a week.  She was unable to sit without increased pain.  A May 1988 X-ray found mild degenerative disc disease at L1-2 and anterior osteophytes at L1-2.  An August 1988 computed tomography image found a heavily calcified thickened ligamentum flavum at L5-S1 that was compromising the intervertebral foramen to a significant degree.  In her May 1999 Retirement Medical History, the Veteran reported a history of recurrent back pain.  

Private treatment records and statements from the Veteran's coworkers indicate that the Veteran continued to complain of lower back pain with prolonged sitting.  A private magnetic resonance image from October 2013 confirms that the Veteran still has the ligamentum flavum hypertrophy resulting in mild bilateral neural foraminal narrowing more pronounced on the right side, as well as mild rightward listhesis of L1 and L2, the discs that were found to have degenerative disc disease in service.

Accordingly, the preponderance of the evidence weighs in favor of finding that a nexus exists between the Veteran's current degenerative disc disease and osteoarthritis, and ligamentum flavum hypertrophy and her in-service injury in January 1988.  Service connection is warranted.

III.  Increased Ratings

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

If functional loss is alleged due to pain, or if service-connected disability involves a joint rated on limitation of motion, the Board must consider whether a higher rating is warranted based on functional loss due to pain, weakness, fatigability, lack of endurance, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

A.  Shoulders Prior to September 30, 2010

The Veteran contends that her right and left shoulder rotator cuff tendinitis has been more severe than the current disability ratings reflect. 

The Veteran's right shoulder rotator cuff tendonitis is rated as tenosynovitis under Diagnostic Code 5024, which instructs that diseases under Diagnostic Codes 5013 through 5024, other than gout, will be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis that is established by X-ray findings is rated based on limitation of motion, using the appropriate diagnostic code for the joint involved.  If the limitation of motion of the involved joint is noncompensable under the appropriate diagnostic code, a 10 percent rating is assigned for each affected major joint or group of minor joints, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Limitation of motion of the arm is evaluated under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  Since the Veteran is right-handed, her right shoulder and arm are "major".  Limitation of motion of the arm to at shoulder level warrants a 20 percent disability rating.  Limitation of motion of the arm to midway between side and shoulder level warrants a 30 percent disability rating.  Limitation of motion of the arm to 25 degrees from the side warrants a 40 percent disability rating.  

The Veteran's left shoulder rotator cuff tendinitis is rated under Diagnostic Code 5201.  

Right Shoulder 

The preponderance of the evidence weighs against granting a higher disability rating for the Veteran's right shoulder rotator cuff tendinitis.  She did not have limitation of motion of the arm to less than shoulder level.  

During the May 2008 VA examination, the Veteran reported shoulder pain that limited her activities of daily living and work.  She did not report a history of acute episodes of excruciating pain or radiation of pain in her arms.  As treatment, she was taking Naprosyn.  A physical examination revealed symmetrical shoulders, with no swelling, atrophy, or instability.  Range of motion was 180 degrees of abduction with complaints of painful motion, 180 degrees of forward flexion, 75 degrees of external rotation, and 80 degrees of internal rotation.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the joints.  X-rays of the right shoulder were normal.  The examiner diagnosed a normal right shoulder.

In September 2010, private rheumatologist N.A. found that the Veteran's fibromyalgia had worsened since June 2009; she now had fibromyalgia and chronic widespread pain syndrome.  Her right shoulder appeared worse, but the rheumatologist could not tell if it was purely from bursitis and tendinitis, or if there was damage to the rotator cuff.  A physical examination of the upper extremities was normal.

Private X-rays from September 30, 2010, revealed a normal right shoulder.  There were no acute traumatic or intrinsic osseous abnormalities.  Joint spaces were well maintained without discernable spurring, eburnation, or erosive change along the opposing surfaces.  Surrounding soft tissues were intact.  

The Veteran and her friends and coworkers are competent to report her observed functional impairment and pain on movement, and their reports are credible and entitled to probative weight, as her symptoms of pain and stiffness with prolonged sitting and standing are lay-observable.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Her pain and stiffness do not, however, warrant a higher rating.  Although she had pain on movement, she did not have additional limitation of motion, functional loss, or functional impairment even on repetitive-motion testing during VA examinations that would warrant a higher disability rating.  Neither the Veteran nor her friends and coworkers is competent to provide a finding that her range of motion was limited to a specific degree or extent, as there is no suggestion that he obtained range-of-motion measurements via objective testing using a goniometer.  See 38 C.F.R. § 4.46.  Further, they are also not competent to provide a diagnosis of ankylosis of the scapulohumerol articulation.  These issues are medically complex, as they require specialized knowledge and experience, including in the interpretation of medical imaging.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Left Shoulder

The preponderance of the evidence weighs against granting a higher disability rating for the Veteran's right shoulder rotator cuff tendinitis.  She did not have limitation of motion of the arm to midway between side and shoulder level.  

During the May 2008 VA examination, the Veteran reported shoulder pain that limited her activities of daily living and work.  She did not report a history of acute episodes of excruciating pain or radiation of pain in her arms.  As treatment, she was taking Naprosyn.  A physical examination revealed symmetrical shoulders, with no swelling, atrophy, or instability.  Range of motion was 180 degrees of abduction with complaints of painful motion, 180 degrees of forward flexion, 75 degrees of external rotation, and 80 degrees of internal rotation.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the joints.  X-rays of the left shoulder were normal.  The examiner diagnosed a normal left shoulder.

In September 2010, private rheumatologist N.A. found that the Veteran's fibromyalgia had worsened since June 2009; she now had fibromyalgia and chronic widespread pain syndrome.  Her left shoulder appeared worse, but the rheumatologist could not tell if it was purely from bursitis and tendinitis, or if there was damage to the rotator cuff.  A physical examination of the upper extremities was normal.

Private X-rays from September 30, 2010, revealed a normal left shoulder.  There were no acute traumatic or intrinsic osseous abnormalities.  Joint spaces were well maintained without discernable spurring, eburnation, or erosive change along the opposing surfaces.  Surrounding soft tissues were intact.  

The Veteran and her friends and coworkers are competent to report her observed functional impairment and pain on movement, and their reports are credible and entitled to probative weight, as her symptoms of pain and stiffness with prolonged sitting and standing are lay-observable.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Her pain and stiffness do not, however, warrant a higher rating.  Although she had pain on movement, she did not have additional limitation of motion, functional loss, or functional impairment even on repetitive-motion testing during VA examinations that would warrant a higher disability rating.  Neither the Veteran nor her friends and coworkers is competent to provide a finding that her range of motion was limited to a specific degree or extent, as there is no suggestion that he obtained range-of-motion measurements via objective testing using a goniometer.  See 38 C.F.R. § 4.46.  Further, they are also not competent to provide a diagnosis of ankylosis of the scapulohumerol articulation.  These issues are medically complex, as they require specialized knowledge and experience, including in the interpretation of medical imaging.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

C.  Cervical Spine Degenerative Disc Disease

The Veteran contends that her cervical spine degenerative disc disease symptoms and functional limitations are more severe than the current disability rating reflects.

The Board notes that the Veteran is already service-connected for associated left and right upper extremity radiculopathy.  A March 2014 rating decision granted service connection and assigned disability ratings of 20 percent for both disabilities, effective April 14, 2011.  The Veteran did not file a notice of disagreement with the March 2014 rating decision; therefore, these ratings are not currently on appeal before the Board.  

The Veteran's cervical spine degenerative disc disease is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  A 20 percent rating is warranted when forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; when the combined range of motion of the cervical spine is not greater than 170 degrees; or, when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less, or when there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned when there is unfavorable ankylosis of the entire cervical spine.  A rating in excess of 40 percent is not available unless ankylosis of the entire spine is present.  38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine.

Prior to August 22, 2011

Based on the above criteria, the Veteran's cervical spine degenerative disc disease did not warrant a disability rating in excess of 20 percent prior to August 22, 2011.  She did not demonstrate forward flexion of 15 degrees or less or have favorable ankylosis of the entire cervical spine.  At most, she demonstrated forward flexion limited to 25 degrees, with a combined range of motion of 220 degrees.  She did not have favorable or unfavorable ankylosis of the entire cervical spine or unfavorable ankylosis of the entire spine.  

During the May 2008 VA examination, the Veteran complained of a painful neck area.  The pain was described as rather constant, 7-8 out of 10 in intensity.  She did not use a cervical collar or sling, but she reported that her activities of daily living were limited and her work was affected.  She did not report any acute episodes of excruciating pain during the prior 12 months.  As treatment, she took Naprosyn.  A physical examination revealed a normal cervical spine, without any deformity or scoliosis.  Muscle tone was good.  The Veteran had forward flexion to 30 degrees without any pain, extension to 30 degrees without any pain, lateral flexion or bending to 25 degrees without any pain, and lateral rotation to 55 degrees without any pain.  Inferring that the examiner found the Veteran had both left and right lateral bending or flexion to 25 degrees and both left and right lateral rotation to 55 degrees, the Veteran had a combined range of motion of the cervical spine of 220 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the spine.  X-rays revealed mild cervical spondylosis involving the C4-5, C5-6, C6-7 areas.  The examiner diagnosed the Veteran with cervical spondylosis.  

While the May 2008 VA examiner found the Veteran had no loss of motion of the cervical spine, the Board notes that, for VA compensation purposes, normal forward flexion and normal extension of the cervical spine is zero to 45 degrees; normal left and right lateral flexion are zero to 45 degrees; and normal left and right lateral rotation is zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The remainder of the examination is, however, adequate, as the examiner provided a detailed description of the Veteran's disability.

In September 2010, private rheumatologist Dr. N.A. noted that he had not seen the Veteran since June 2009, but noted that her complaints remained essentially the same.  After a physical examination, the rheumatologist determined that the Veteran's fibromyalgia appeared to be worse-she appeared to have fibromyalgia plus chronic widespread pain syndrome.  The rheumatologist was unable to perform a Spurling's test due to pain, but noted that the Veteran had bilateral pain radiating down her arms when she rotated her head, suggesting that she had a herniated disc in her neck.  X-rays revealed degenerative changes of the cervical spine, with satisfactory vertebral height and alignment.  There was moderately pronounced spondylosis between C4 and C7.  Upper cervical disc spaces were well maintained.  Oblique views demonstrated foraminal encroachment at all levels of the cervical spine on the left with the exception of C4-5.  Right side foraminal encroachment was minimal, seen between C3 and C6.  Dense and paravertebral soft tissues were intact.

A November 2010 private magnetic resonance image of the cervical spine found disc bulging at multiple levels, with what appeared to be a large left lateral herniated disc at C6-7 with cord compression and a central herniated disc at C5-6 with stenosis; image quality was noted as poor.

In December 2010, the Veteran completed a medical history form, reporting that she experienced pain, numbness or tingling, and muscular weakness in her neck that was constant and 10 out of 10 in severity.  Her pain radiated to her left arm, never improved, and was worse with standing, sitting, and lying down.  She reported that she needed to rest over half of the day due to pain, and had not been able to perform her daily routine for at least five years, and had not been able to work for the prior 7 to 11 months due in part to her cervical spine symptoms.  She also reported that she exercised regularly, though she did not participate in sports or athletic activity.  Her hobbies, leisure, and athletic activity included walking, reading, and working with elementary students.

In April 2011, the Veteran complained of neck pain and at the back of her neck and numbness that radiated to her left arm.  Private neurosurgeon Dr. V.M. examined the Veteran and found she had normal range of motion of the neck, with no limitation of motion.  A Spurling's maneuver and straight leg raising test were negative.  The Veteran had no tenderness in her neck, no paraspinous spasm, and normal lordosis.  The neurosurgeon diagnosed the Veteran with neck pain, cervical herniated nucleus pulposus, cervical radiculitis, and cervical spinal stenosis.  The plan was to pursue conservative treatment, as the Veteran was doing reasonably well and did not require surgical intervention.

During her May 2011 hearing, the Veteran reported that her main problem was her neck, which caused left arm numbness that extended down to her fingers.  She reported that surgery had been recommended for her neck, and that she took Vicodin in part due to her cervical spine disability.  She reported that her main functional limitation was being unable to sit or stand for prolonged periods, having to switch between the two and move around to "keep everything moving" and avoid the onset of numbness; however, she did not attribute this functional limitation to her neck.  She also had difficulty sleeping due to pain, but it was primarily due to her shoulders.  She did not use any assistive devices for her cervical spine disability.

Also in May 2011, private neurosurgeon Dr. V.M. noted that the Veteran's cervical spine symptoms remained the same.  She still complained of significant neck pain and left upper extremity numbness.  A May 2011 private magnetic resonance image of the cervical spine revealed herniated discs at C6-7, C5-6, and most likely at C4-5, and a bulging disc at C3-4.  There was encroachment on the left intervertebral foramen at levels of C6-7 and C5-6.  The neurosurgeon noted that the Veteran had significant stenosis and occasional cervical myeolopathy, with a neurological deficit and intractable pain.  He recommended an anterior cervical discectomy and fusion of C4-5, C5-6, and C6-7.

In June 2011, the Veteran complained of neck pain and paresthesais of the left arm and shoulder radiating to the hand and fingers, as well as some weakness in her left hand grasp.  Private neurologist Dr. B.L. examined the Veteran and found that she had normal muscle tone.  

A July 2011 private X-ray revealed degenerative disc disease with loss of disc space height at C4-5, C5-6, and C6-7.  There was no evidence of fracture or subluxation on flexion and extension view.  Alignment appeared normal.

August 2011 private treatment records from Henry Ford Macomb Hospital contain the results of imaging related to surgery performed on August 22, 2011, by private neurosurgeon Dr. V.M.  Prior to the surgery, the impression was a degenerative cervical spine, with no listhesis, but degenerative change throughout the cervical spine, manifested by disc space height loss, spurring and degenerative endplate.  

The Veteran and her friends and coworkers are competent to report her observed functional impairment and pain on movement, and their reports are credible and entitled to probative weight, as her symptoms of pain and stiffness with prolonged sitting and standing are lay-observable.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Her pain and stiffness do not, however, warrant a higher rating.  Although she had pain on movement, she did not have additional limitation of motion, functional loss, or functional impairment even on repetitive-motion testing during VA examinations that would warrant a higher disability rating.  Neither the Veteran nor her friends and coworkers is competent to provide a finding that her range of motion was limited to a specific degree or extent, as there is no suggestion that he obtained range-of-motion measurements via objective testing using a goniometer.  See 38 C.F.R. § 4.46.  Further, they are also not competent to provide a diagnosis of ankylosis of the cervical spine or the entire spine.  These issues are medically complex, as they require specialized knowledge and experience, including in the interpretation of medical imaging.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Board considered assigning a disability rating under another diagnostic code.  Other applicable diagnostic codes are 5003 and 5243.  Diagnostic Code 5003, however, ultimately requires evaluation based on limitation of motion using identical criteria.  A higher disability rating is not available under Diagnostic Code 5243, as the record does not show the Veteran has intervertebral disc syndrome that resulted in associated incapacitating episodes lasting at least 4 weeks within a 12-month period.  She regularly denied any periods of exacerbating pain, or having experienced flare-ups within the period 12 months.  Moreover, an incapacitating episode is defined as a period of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

Since August 22, 2011

Based on the above criteria, resolving reasonable doubt in favor of the Veteran, since August 22, 2011, her cervical spine degenerative disc disease warranted a disability rating of 30 percent, but no higher.  She had a cervical fusion surgery on August 22, 2011.  The procedure involved an anterior cervical discectomy at C4-5, C5-6, C6-7 for decompression of the cervical spinal canal, cervical spinal cord, and cervical spinal nerve root; anterior cervical arthrodesis at C4-5, C5-6, C6-7; implantation of biomechanical device at C4-5, C5-6, C6-7; and anterior cervical instrumentation at C4-C7 with a titanium cervical plate.  "Arthrodesis" is defined as "the surgical fixation of a joint by a procedure designed to accomplish fusion of the joint surfaces[, also called] artificial ankylosis."  See DORLAND'S 157 (32nd ed. 2012).  While the Veteran did not have ankylosis of the entire cervical spine, the evidence more closely approximates favorable ankylosis of the entire cervical spine.

A higher disability rating is not warranted.  The Veteran does not have unfavorable ankylosis, or ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 5 (defining "unfavorable ankylosis" as "a condition in which the entire cervical spine . . . is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching).  Further, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis, and medical imaging indicates that the Veteran's cervical spine has had normal alignment post-surgery.

Following the surgery, the impression was anatomic post-cervical stabilization with marked improvement in disc space height.  In September 2011, the Veteran reported that her pre-operative pain was gone following the cervical fusion surgery.  X-rays revealed evidence of the anterior cervical fusion with instrumentation.  Private neurosurgeon V.M. found the X-rays demonstrated satisfactory progression of fusion, with intact hardware, and without any apparent complicating factors.  Over the next two months, the Veteran reported no new complaints, and private neurosurgeon Dr. V.M. continued to find no evidence of complications from the surgery.

In November 2011, the Veteran received physical therapy.  The Veteran reported that she worked around her house, lived alone, and had no problems with at-home activities.  She had not experienced problems with sleeping since her brace had been removed.  She reported some pain, described as tightness.  The private physical therapist found she had poor postural control-specifically, she had forward head posture and rounded shoulders.  On physical examination, her upper trapezius was slightly tender, with increased muscle tone on the right side.  She had forward flexion to 60 degrees; extension to 50 degrees; left lateral flexion to 20 degrees; right lateral flexion to 25 degrees; left lateral rotation to 50 degrees; and right lateral rotation to 70 degrees.  Her combined range of motion was 275 degrees.

In February 2012, the Veteran reported that her symptoms had improved, and she had no new symptoms.  Private neurosurgeon Dr. V.M. diagnosed the Veteran with cervical spondylosis without myelopathy.  In May and September of 2012, private neurosurgeon Dr. V.M. noted that the Veteran's symptom status remained improved and her condition was unchanged.  

During an August 2013 VA examination, the Veteran reported that her symptoms were better post-cervical fusion surgery.  She did not report any flare-ups or taking any pain medications.  She denied numbness or weakness, but reported pain while moving the neck.  She did not use any assistive devices.  On physical examination, there was no tenderness to palpation, guarding, muscle spasm, or muscle atrophy.  She had normal muscle strength, deep tendon reflexes, a normal sensory examination, and no radiculopathy or other neurological abnormality.  She did not have intervertebral disc syndrome, and there was no imaging evidence of arthritis or vertebral fracture.  X-rays revealed a fusion plate and screw s at the levels of C4-5, C-6, and C6-7 in virtually anatomic alignment and position.  There was no unstable fracture or subluxation.  

The Veteran had forward flexion to 30 degrees without objective evidence of painful motion; extension to 30 degrees without objective evidence of painful motion; right lateral flexion to 30 degrees without objective evidence of painful motion; left lateral flexion to 30 degrees without objective evidence of painful motion; right lateral rotation to 60 degrees without objective evidence of painful motion; and left lateral rotation to 60 degrees without objective evidence of painful motion.  Her combined range of motion was 240 degrees.  She refused to perform repetitive motion testing because she believed it would hurt.  The examiner found she had functional loss due to her cervical spine-less movement than normal, and subjective symptoms of pain while moving the neck.  The examiner opined that the Veteran's cervical spine disability had no functional impact on her ability to work, and noted that the Veteran was not working at the time.

An August 2013 letter from VA to the Veteran contains the results of X-rays taken during her August 2013 VA examination.  The letter states that X-rays of the Veteran's neck showed a fusion plate and screws at vertebrae, and that the vertebrae were in good alignment and position.

An October 2013 letter from the Veteran's private primary care physician Dr. J.L. notes that she was diagnosed with severe cervical degenerative disc disease and was unable to work at that time.  A November 2013 letter from the same physician indicated that an October 2013 magnetic resonance image revealed that she still had evidence of degenerative disc disease in her cervical spine.  The October 2013 private magnetic resonance images of the cervical spine revealed postsurgical changes of anterior spinal fusion at C4-7; C3-4 broad-based disc osteophyte complex flattening with moderate bilateral neural foramina narrowing; C4-5 mild diffuse disc bulge and mild facet hypertrophy resulting in moderate left and mild right neural foramina stenosis; C5-6 mild diffuse disc bulge and mild facet hypertrophy resulting in moderate to severe left neural foramina stenosis; C6-7 mild diffuse disc bulging and moderate facet hypertrophy resulting in moderate to severe left neural foramina stenosis; and C7-T1 mild diffuse disc bulging and mild facet hypertrophy resulting in mild bilateral neural foramina narrowing.  Vertebral body heights were maintained.

The Veteran and her friends and coworkers are competent to report her observed functional impairment and pain on movement, and their reports are credible and entitled to probative weight, as her symptoms of pain and stiffness with prolonged sitting and standing are lay-observable.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  They are not, however, competent to provide a diagnosis of ankylosis of the cervical spine or the entire spine.  These issues are medically complex, as they require specialized knowledge and experience, including in the interpretation of medical imaging.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The Board considered assigning a disability rating under another diagnostic code.  As noted above, however, Diagnostic Code 5003 ultimately requires evaluation based on limitation of motion using identical criteria.  A higher disability rating is not available under Diagnostic Code 5243, as the record does not show the Veteran has intervertebral disc syndrome that resulted in associated incapacitating episodes lasting at least 4 weeks within a 12-month period.  She regularly denied any periods of exacerbating pain, or having experienced flare-ups within the period 12 months.  Moreover, an incapacitating episode is defined as a period of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

C.  Extraschedular Rating

The Board has considered whether this case should be referred for consideration of extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's current ratings with the criteria found in the rating schedule shows that the rating criteria reasonably describe her disability levels and symptomatology.  Her pain with movement and limitation of motion due to pain are implicitly addressed by the relevant diagnostic code.  While she also reported functional limitations such as difficulty with prolonged sitting or standing, and difficulty bending, she primarily attributed these limitations to her lower back, not her neck, and medical evidence discusses these limitations largely in relation to her lower back, not her neck.  Moreover, as noted above, she is already in receipt of 20 percent disability ratings for associated left and right upper extremity radiculopathy.  The Veteran and her representative have neither identified any symptoms not recognized by the rating criteria nor alleged that the rating criteria are inadequate.   Regardless, the record also does not show that any additional indicia of an exceptional or unusual disability picture exist, such as marked interference with employment or frequent periods of hospitalization due to her cervical spine degenerative disc disease.  The Veteran worked 37.5 hours per week prior to June 1, 2010.  Further, the Board reiterates that the Veteran's primary functional impairment, inability to sit or stand for prolonged periods, has primarily been attributed to her lower back disability, for which the Board has granted service connection.  As such, referral for consideration of extraschedular rating for cervical spine or right and left shoulder disability is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); VAOPGCPREC 6-96 (Aug. 16, 1996); 61 Fed. Reg. 66,749 (1996).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

D.  Individual Unemployability Prior to June 1, 2010

The Veteran filed a claim for a total disability rating based on individual unemployability due to service-connected disability in April 2009.  Statements submitted in 2008 describe the Veteran's difficulty with prolonged sitting and standing, including while in a car, and the pain she experienced with movement.  

The Board acknowledges that the Veteran has not yet been assigned a disability rating for the lumbar spine degenerative disc disease and ligamentum flavum hypertrophy, and that the Board is remanding the issues of entitlement to higher disability ratings for right and left knee disabilities prior to June 1, 2010; however, she will not be prejudiced by the Board's adjudication of the period prior to June 1, 2010.  Even if the Veteran is subsequently assigned disability ratings that would result in meeting the criteria of 38 C.F.R. § 4.16(a), she would still not be entitled to a total disability rating based on individual unemployability.  By her own report, she was able to maintain substantially gainful employment until June 1, 2010.  Information regarding her employment shows that she worked 37.5 hours per week as a bilingual language tutor.


ORDER

Service connection for lumbar spine degenerative disc disease and ligamentum flavum hypertrophy is granted.

Entitlement to a disability rating in excess of 10 percent prior to September 30, 2010, for right shoulder rotator cuff tendinitis is denied.  

Entitlement to a disability rating in excess of 20 percent prior to September 30, 2010, for left shoulder rotator cuff tendinitis is denied.

Entitlement to a disability rating in excess of 20 percent prior to August 22, 2011, for cervical spine degenerative disc disease is denied. 

Entitlement to a disability rating of 30 percent, but no higher, as of August 22, 2011, for cervical spine degenerative disc disease is granted, subject to the laws governing the payment of benefits. 


REMAND

A.  Right and Left Knees

In July 2016, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 (2015), read together with 38 C.F.R. §§ 4.40 and 4.45 (2015), "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The Court determined that range of motion testing in the areas listed in 38 C.F.R. § 4.59-active motion, passive motion, weight-bearing, and non-weight-bearing-is required "in every case in which those tests can be conducted."  Id. at n.7.  The VA examinations of record for the right and left knees do not contain range of motion testing results for passive motion.  As the knee is a weight-bearing joint, a new examination is required.

B.  Right and Left Shoulders

The record does not contain sufficient information to make a decision on the Veteran's appeals for higher disability ratings for the right and left shoulders.  The Veteran reported that she received cortisone injections in both joints in 2012, and that she underwent surgery for the left shoulder in 2013.  Records of this treatment and surgery are not currently associated with the Veteran's claims file.  The absence of these records is relevant, as the Veteran's right and left shoulder conditions appeared to worsen in 2012 and 2013, possibly to the extent that a higher disability rating would be warranted.  Moreover, while the Veteran was provided a VA examination of the left shoulder in September 2016, the right shoulder has not been examined since August 2013. 

C.  Total Disability Rating Based on Individual Unemployability Since June 1, 2010

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities since June 1, 2010, is inextricably intertwined with the remanded appeals for higher disability ratings for the right and left knees and the right and left shoulders, as well as the initial disability rating determination for the Veteran's lumbar spine degenerative disc disease and ligamentum flavum hypertrophy.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the claim for individual unemployability benefits is also remanded.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional, relevant treatment records pertaining to her right and left knees and right and left shoulders, including records of any chronic pain management, cortisone injections in 2012, and shoulder surgery in 2013.  

2. Schedule the Veteran for an examination of the current severity of her right and left knees and right and left shoulders.  Provide the examiner with access to the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.  The examiner should review this Remand and the claims files, including the Veteran's May 2011 hearing testimony.  

The examiner should conduct all necessary tests.  Regarding the left and right knees, the examiner must test the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion for each knee.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why.  

The examiner must also review each of the prior VA examinations since 2007, VA treatment records, private treatment records, the claimant's lay testimony during her May 2011 hearing, and lay statements from her coworkers, and attempt to provide a retrospective opinion addressing the Veteran's passive range of motion, weight-bearing range of motion, and non-weight-bearing range of motion for each prior VA examination.  The examiner is advised that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

To the extent possible, the examiner should identify any symptoms and functional impairments due to the left knee alone, the right knee alone, the left shoulder alone, and the right shoulder alone. 

The examiner should elicit from the Veteran her complete educational, vocational, and employment history and should note her complaints regarding the impact of the left knee, right knee, left shoulder, and right shoulder on her employment.  The examiner must address whether it is at least as likely as not that in light of the appellant's education and occupational experience, and without considering her age, her service-connected disability has resulted in functional limitations that precluded all forms of substantially gainful employment since June 1, 2010.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.  

If an opinion cannot be given regarding the attribution of any symptom or functional limitation without resorting to speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or the examiner (does not have the knowledge or training).

3. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


